DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 1, “the output” should be “an output” to provide proper antecedent basis so that the scope of the claim is clear.  Correction is required.
	In claim 1, “the measurement” should be “a measurement” to provide proper antecedent basis so that the scope of the claim is clear.  Correction is required.
	In claim 1, the meaning of the language “wherein the control unit comprises a reference potential switching output connected to a terminal of the switch” is unclear.  In 
	In claim 1, it is not clear if the term “a capacitance measurement” refers to the previously-cited “the measurement”, or if “a capacitance measurement” refers to a measurement that is separate and distinct from the previously-cited “the measurement”.  Clarification is required so that the scope of the claim is clear.
	In claim 1, the recitation “the transmission electrodes” appears to require more than one transmission electrode, whereas the previously-recited “a least one transmission electrode” has a scope that includes only one electrode.  Clarification is therefore required so that the scope of the claim is clear.  Claims 2-10 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claim 1, in addition to any further 112(b) grounds of rejection set forth below.

	In the body of claim 2, the terms at the beginning of each line are not introduced with articles “a”, “an” or “the”.  It is therefore difficult to discern if these terms refer to previously-cited features or refer to newly-introduced features.  For example, in lines 1, 6 and 8 of the claim body, it is unclear if the term “switching output” refers to the “reference potential switching output” recited in claim 1, or if this term refers to a new feature.  If this term refers to a new feature, the first instance of this term should be preceded by “a” and the subsequent instances preceded by “the”.  In the second line, 

	In claim 2, the first instance of “the transmitter” lacks antecedent basis, rendering the scope of the claim unclear.  For purposes of the present examination, it is presumed that “the transmitter” is intended to refer to “at least one transmission electrode”.  Clarification is required so that the scope of the claim is clear.



	In claim 3, the first instance of “the transmitter” lacks antecedent basis, rendering the scope of the claim unclear.  For purposes of the present examination, it is presumed that “the transmitter” is intended to refer to “at least one transmission electrode”.  Clarification is required so that the scope of the claim is clear.

	In claim 3, the first instance of “the transmitter switches” lacks antecedent basis, rendering the scope of the claim unclear.  For purposes of the present examination, it is presumed that “the transmitter switches” is intended to refer to “a first and a second switch” of claim 1.  Clarification is required so that the scope of the claim is clear.

	In claim 4, “the first transmission electrode” should be “a first transmission” electrode” and “the second transmission electrode” should be “a second transmission electrode”.  Clarification is required so that the scope of the claim is clear.

	In claim 5, the first instance of “the transmitter” lacks antecedent basis, rendering the scope of the claim unclear.  For purposes of the present examination, it is presumed that “the transmitter” is intended to refer to “at least one transmission electrode”.  Clarification is required so that the scope of the claim is clear.

	In claim 5, the first instance of “the transmitter switches” lacks antecedent basis, rendering the scope of the claim unclear.  For purposes of the present examination, it is presumed that “the transmitter switches” is intended to refer to “a first and a second switch” of claim 1.  Clarification is required so that the scope of the claim is clear.

	In claim 6, the first instance of “the transmitter” lacks antecedent basis, rendering the scope of the claim unclear.  For purposes of the present examination, it is presumed that “the transmitter” is intended to refer to “at least one transmission electrode”.  Clarification is required so that the scope of the claim is clear.

	In claim 6, the first instance of “the transmitter switches” lacks antecedent basis, rendering the scope of the claim unclear.  For purposes of the present examination, it is presumed that “the transmitter switches” is intended to refer to “a first and a second switch” of claim 1.  Clarification is required so that the scope of the claim is clear.

	In claim 7, “the first transmission electrode” should be “a first transmission” electrode” and “the second transmission electrode” should be “a second transmission electrode”.  Clarification is required so that the scope of the claim is clear.

	In claim 8, the first instance of “the transmitter” lacks antecedent basis, rendering the scope of the claim unclear.  For purposes of the present examination, it is presumed 

	In claim 9, the first instance of “the transmitter” lacks antecedent basis, rendering the scope of the claim unclear.  For purposes of the present examination, it is presumed that “the transmitter” is intended to refer to “at least one transmission electrode”.  Clarification is required so that the scope of the claim is clear.

	In claim 9, the first instance of “the transmitter switches” lacks antecedent basis, rendering the scope of the claim unclear.  For purposes of the present examination, it is presumed that “the transmitter switches” is intended to refer to “a first and a second switch” of claim 1.  Clarification is required so that the scope of the claim is clear.

	In claim 10, “the first transmission electrode” should be “a first transmission” electrode” and “the second transmission electrode” should be “a second transmission electrode”.  Clarification is required so that the scope of the claim is clear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0136761 to Jiang (Jiang).
	
	Regarding claim 1, Jiang discloses a capacitive door handle sensor (the terms “door handle” preceding the term “sensor” merely set forth a purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations; the terms “door handle” are therefore non-limiting) comprising at least one transmission electrode and a reception electrode (Jiang, e.g., Fig. 4 and paragraphs 56-69; see paragraph 57 in particular, third capacitor 404 and the fourth capacitor 
405 may be mutual capacitance capacitors; In Jiang’s arrangement, the left electrode of either of capacitors 404, 406 is constitutes a transmission electrode, and the corresponding right electrode of capacitors 404, 406 constitutes a reception electrode), an operational amplifier configured as a charge amplifier and connected to the reception electrode (Jiang, e.g., Fig. 4 and paragraphs 56-69, differential amplifier 410), a switch for charge transfer (Jiang, e.g., Fig. 4 and paragraphs 56-69, switch 402), a first and a second switch for discharging the two operational amplifier inputs (Jiang, e.g., Fig. 4 and paragraphs 56-69, first switch in the form of switch 406 and second switch in the form of switch 409), a capacitor arranged between the output and an inverting input of the operational amplifier (Jiang, e.g., Fig. 4 and paragraphs 56-69, capacitor 408), and a control unit for controlling and evaluating the measurement (Jiang, e.g., Fig. 4 and paragraphs 56-69, see paragraph 58 in particular, a circuit of the capacitive detection device includes a control module, a first capacitor 407, a second capacitor 408, a charging module 401, a differential amplifier 410 and a calculation module 411, where the control module includes a seventh switch 402, an eighth switch 403, a ninth switch 406 and a tenth switch 409), wherein the control unit comprises a reference potential switching output connected to a terminal of the switch, which is configured to control a capacitance measurement between the transmission electrodes and the reception electrode or between the reception electrode and ground (see Jiang as applied above, switch 402 is a component of the control module, with the control module controlling operation of the switch 402 and therefore including a reference potential switching output connected to a control terminal of the switch such that when the switch 402 is controlled to be closed voltage/current from the charging module 401 (e.g., a power supply) is applied to transmission electrodes of capacitors 404, 405; switch 402 is therefore configured to control a capacitance measurement between the transmission electrodes and the reception electrode).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	US 2010/0307840 relates to a signal processing circuit for an electrostatic capacitor type touch sensor; see, e.g., Fig. 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/DANIEL R MILLER/Primary Examiner, Art Unit 2863